Exhibit 10.1

TWENTY-FIRST AMENDMENT TO OFFICE LEASE

THIS TWENTY-FIRST AMENDMENT TO OFFICE LEASE (this “Amendment”) is entered into
between CRESCENT 1301 MCKINNEY, L.P., a Delaware limited partnership
(“Landlord”), and KEY ENERGY SERVICES, INC., a Maryland corporation (“Tenant”),
with reference to the following:

A. Landlord and Tenant entered into that certain Office Lease dated effective as
of January 20, 2005; that certain First Amendment to Office Lease dated
March 15, 2005; that certain Second Amendment to Office Lease dated June 24,
2005; that certain Commencement Letter dated as of September 28, 2005; that
certain Third Amendment to Office Lease dated November 30, 2005; that certain
Fourth Amendment to Office Lease dated March 30, 2006; that certain Fifth
Amendment to Office Lease dated March 31, 2006; that certain Sixth Amendment to
Office Lease dated June 7, 2006; that certain Seventh Amendment to Office Lease
dated August 9, 2006; that certain Eighth Amendment to Office Lease dated
October 31, 2006; that certain Commencement Letter dated January 16, 2007; that
certain Ninth Amendment to Office Lease dated January 11, 2008; that certain
Tenth Amendment to Office Lease dated March 27, 2008; that certain Eleventh
Amendment to Office Lease dated April 9, 2008 ; that certain Twelfth Amendment
to Office Lease dated May 12, 2008; that certain Thirteenth Amendment to Office
Lease dated June 20, 2008; that certain Fourteenth Amendment to Office Lease
dated October 20, 2011; that certain Fifteenth Amendment to Office Lease dated
October 25, 2011 (the “Fifteenth Amendment”); that certain Sixteenth Amendment
to Office Lease dated March 6, 2012; that certain Seventeenth Amendment to
Office Lease dated April 23, 2012; that certain Eighteenth Amendment to Office
Lease dated July 23, 2012; that certain Nineteenth Amendment to Office Lease
dated August 31, 2012; and that certain Twentieth Amendment to Office Lease
dated December 17, 2012 (as amended, the “Lease”), currently covering
approximately 96,992 square feet of Rentable Square Footage on floors 15, 16, 17
and 18 (the “Premises”), of which approximately 223 square feet of Rentable
Square Footage on floor 15 is used exclusively for telecommunications purposes
(the “Telecom Space”), within the building located at 1301 McKinney, Houston,
Texas (the “Building”).

B. Landlord and Tenant now desire to further amend the Lease as set forth below.
Unless otherwise expressly provided in this Amendment, capitalized terms used in
this Amendment shall have the same meanings as in the Lease.

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
acknowledged, the parties agree as follows:

1. First Extension Period. The Term of the Lease is extended for a period of one
hundred twenty-eight (128) months (the “First Extension Period”) commencing on
July 1, 2016, and expiring on February 28, 2027.

2. Base Rent. Commencing on July 1, 2016, and continuing through the First
Extension Period, and subject to adjustment should Tenant elect to reduce the
Premises pursuant to Paragraph 4 below, Tenant shall, at the time and place and
in the manner provided in the Lease, pay to Landlord as Base Rent for the
Premises the amounts set forth in the following rent schedule, plus any
applicable tax thereon:

1301 MCKINNEY/KEY ENERGY SERVICES, INC.

21st Amendment



--------------------------------------------------------------------------------

PREMISES

 

FROM

   THROUGH    ANNUAL BASE
RENT RATE PER
SQUARE FOOT     MONTHLY
BASE RENT*  

July 1, 2016

   February 28, 2017    $ 0.00 †‡    $ 0.00 †‡ 

March 1, 2017

   June 30, 2017    $ 28.00      $ 225,794.33   

July 1, 2017

   June 30, 2018    $ 28.84      $ 232,568.16   

July 1, 2018

   June 30, 2019    $ 29.71      $ 239,583.92   

July 1, 2019

   June 30, 2020    $ 30.60      $ 246,760.95   

July 1, 2020

   June 30, 2021    $ 31.51      $ 254,099.27   

July 1, 2021

   June 30, 2022    $ 32.47      $ 261,840.79   

July 1, 2022

   June 30, 2023    $ 33.44      $ 269,662.95   

July 1, 2023

   June 30, 2024    $ 34.44      $ 277,727.03   

July 1, 2024

   June 30, 2025    $ 35.48      $ 286,113.68   

July 1, 2025

   June 30, 2026    $ 36.54      $ 294,661.61   

July 1, 2026

   February 28, 2027    $ 37.64      $ 303,532.10   

 

* Subject to adjustment pursuant to Paragraph 4 below if Tenant elects
thereunder to reduce the Premises as therein provided.

† Provided that Tenant is not in Monetary Default under the Lease beyond any
applicable notice and/or cure period, the monthly Base Rent, the OE Payment and
the management fee shall be abated for the eight (8) month period commencing on
July 1, 2016, and expiring February 28, 2017.

‡ The Rent abatement shall not apply to the Telecom Space; accordingly, for the
period commencing on July 1, 2016, and expiring February 28, 2017, Tenant shall
pay as monthly Base Rent for the Telecom Space the sum of $520.33 plus the
allocable share of the OE Payment and management fee for such space.

3. Operating Expenses. Tenant shall continue to pay Tenant’s Pro Rata Share of
Operating Expenses payable under Article 4 of the Lease during the First
Extension Period. If Tenant elects to reduce the Premises in accordance with
Paragraph 4 below, then commencing on January 1, 2015, Tenant’s Pro Rata Share
of Operating Expenses payable under Article 4 of the Lease shall be decreased to
take the reduction of the Premises by the Reduction Space into consideration.
Provided that Tenant is not in Monetary Default under the Lease beyond any
applicable notice and/or cure period, the monthly Base Rent, the OE Payment and
the management fee shall be abated for the eight (8) month period commencing on
July 1, 2016, and expiring February 28, 2017. Landlord projects (but does not
guarantee or warrant) that the Operating Expenses of the Building for calendar
year 2014 shall total $13.34 per square foot of total Rentable Square Footage.

 

1301 MCKINNEY/KEY ENERGY SERVICES, INC.

21st Amendment

 

2



--------------------------------------------------------------------------------

4. Space Reduction. Tenant shall have a one (1) time option to surrender a
portion of the Premises located on floor 15 of the Building consisting of
between 5,000 and 8,000 square feet of Rentable Square Footage, the exact square
footage to be determined by Landlord’s architect (the “Reduction Space”), no
earlier than January 1, 2015 and no later than May 1, 2015 (such date selected
by Tenant being the “Reduction Date”), provided that (A) Tenant gives written
notice (the “Reduction Notice”) thereof to Landlord not later than thirty
(30) days prior to the Reduction Date (which Reduction Notice shall specifically
identify the Reduction Space), (B) the Reduction Space is in a configuration
that is, in the reasonable judgment of Landlord, leasable to third parties,
(C) Tenant is not in default under the Lease beyond any applicable notice or
cure period at the time of the giving of the Reduction Notice or on the
Reduction Date, and (D) the parties expressly agree that the space located
adjacent to the Building telecom room may be all or part of the Reduction Space.
Tenant shall not be obligated to pay any contraction fee to exercise such
reduction; provided, however, that notwithstanding the reduction of the Premises
by the Reduction Space as of the Reduction Date, Tenant shall continue to pay
Rent (inclusive of Base Rent, the OE Payment and the management fee) for the
Reduction Space for the period commencing on the Reduction Date and expiring on
June 30, 2016, except that Tenant shall receive for such period a credit against
Base Rent equal to $15.00 per square foot of Rentable Square Footage per annum,
which credit shall be ratably applied over the aforesaid 18-month period. Tenant
agrees that the calculation of the Reimbursement Allowance amount under Exhibit
A attached hereto shall exclude the Reduction Space and Tenant shall not be
permitted to expend any portion of the Reimbursement Allowance for improvements
or work within the Reduction Space (other than for the construction of the
Demising Wall as hereinbelow provided). If Tenant duly elects to reduce the
Premises by the Reduction Space, then the following provisions shall
additionally apply:

(a) On the Reduction Date, the Reduction Space shall be surrendered by Tenant to
Landlord as required under Article 29 of the Lease. Tenant shall fully comply
with all obligations under the Lease respecting the Reduction Space through the
Reduction Date, including without limitation, those provisions relating to the
condition of the Reduction Space, payment of any and all Rent and other known
amounts owed to Landlord through the Reduction Date, removal of all persons
occupying and using the Reduction Space, and removal of Tenant’s personal
property therefrom prior to the Reduction Date.

(b) At Tenant’s sole cost and expense except as hereinbelow provided, Tenant
shall have constructed so as to be substantially completed by the Reduction
Date, a demising wall separating the Reduction Space from the remaining portion
of the Premises located on floor 15 (the “Demising Wall”), using Building
standard materials and construction methods. Tenant shall be permitted to
utilize the Reimbursement Allowance for the cost of the Demising Wall, subject
to Tenant’s compliance with the applicable provisions of Exhibit A attached
hereto for the disbursement thereof.

(c) Effective as of the Reduction Date, (i) the Reduction Space shall be
subtracted from the Premises, (ii) Tenant shall no longer have any right to
occupy and/or use the Reduction Space, (iii) the Lease shall be deemed
terminated with respect to the Reduction Space except for the above-described
continuing Rent obligation, and (iv) except for the above-described continuing
Rent obligation, neither Tenant nor Landlord shall have any further liability or
obligation to the other with respect to the Reduction Space, except for those
items that survive the termination of the Lease pursuant to its terms and except
as specifically set forth in this Amendment.

(d) Landlord may prohibit access by Tenant to the Reduction Space after the
Reduction Date by changing the locks to the Reduction Space or by any other
means permitted by the Lease, at Law or in equity.

 

1301 MCKINNEY/KEY ENERGY SERVICES, INC.

21st Amendment

 

3



--------------------------------------------------------------------------------

(e) Upon the Reduction Date, Tenant’s rights to parking permits under the Lease
shall be reduced by one (1) parking permit for every 1,000 square foot of
Rentable Square Footage contained within the Reduction Space, of which one
(1) parking permit per 3,500 square foot of Rentable Square Footage contained
within the Reduction Space shall be from the Building Garage.

(f) Promptly following the Reduction Date, Tenant shall execute and return a
lease amendment prepared by Landlord and reasonably acceptable to Tenant,
evidencing the reduction of the Premises by the Reduction Space, acknowledging
the new Rentable Square Footage of the Premises for all purposes under the
Lease, and confirming the Base Rent, adjusting Tenant’s Pro Rata Share,
confirming the reduction in parking permits, and modifying other applicable
terms of the Lease due to such reduction.

5. Construction Expenses. Tenant accepts the Premises in its “as-is” condition
and configuration. However, any necessary construction of leasehold improvements
within the Premises shall be accomplished and the cost of such construction
shall be paid in accordance with the “Work Letter” between CBRE, Inc. (“CBRE”),
as Landlord’s agent and on Landlord’s behalf, and Tenant attached to this
Amendment as Exhibit A which is incorporated into this Amendment for all
purposes. Except as expressly provided in the Work Letter, Tenant acknowledges
that neither CBRE nor Landlord has undertaken to perform any modification,
alteration or improvement to the Premises. Tenant waives all warranties of any
kind, express or implied, including, without limitation, those of suitability,
habitability and fitness for any particular purpose, with regard to the Premises
and the Telecom Space. Tenant waives the right to terminate the Lease due to the
condition of the Premises or the Building.

6. Swing Space. In order to accommodate Tenant’s construction of leasehold
improvements in the Premises, Landlord agrees to lease to Tenant, as swing space
(the “Swing Space”), up to 5,000 square feet of Rentable Square Footage in a
location in the Building selected by Landlord, provided that Tenant gives
Landlord written notice requesting the Swing Space at least four (4) months in
advance. The term of the leasing of the Swing Space hereunder shall be no
greater than ninety (90) days (the 90th day being the “Swing Space Termination
Date” unless Landlord and Tenant agree in writing otherwise), and the term shall
commence no earlier than January 1, 2015 and end no later than December 31,
2015. Tenant shall have no obligation to pay Rent with respect to the Swing
Space through the Swing Space Termination Date; provided, however, that Tenant
shall be liable for parking charges and above Building standard services (e.g.,
after hours HVAC) applicable to the Swing Space. Tenant’s failure to vacate the
Swing Space by the Swing Space Termination Date shall be deemed a “holding over”
by Tenant with respect thereto, and Landlord shall have any and all rights
provided under Article 24 of the Lease and/or applicable Law to regain
possession of the Swing Space (including without limitation pursuit of a
forcible detainer action) and/or recover damages for Tenant’s holdover. Subject
to Landlord’s right to lease the Swing Space to one or more third parties,
Tenant shall have the option to extend the Swing Space Termination Date on a
month-to-month basis with thirty (30) days’ advance written notice to Landlord
(the “Swing Space Extension Notice”), provided that the Rent for the Swing Space
for such extended term shall be the Market Rental Rate (as defined in Paragraph
D of Rider No. 1 attached hereto without regard to the remaining portion of
Rider No. 1) as reasonably determined by Landlord. Landlord shall advise Tenant
of the Market Rental Rate for the Swing Space by written notice given to Tenant
promptly following Landlord’s receipt of the Swing Space Extension Notice.

 

1301 MCKINNEY/KEY ENERGY SERVICES, INC.

21st Amendment

 

4



--------------------------------------------------------------------------------

7. Parking. Commencing on July 1, 2016, and continuing through the First
Extension Period, and subject to any parking permit reduction pursuant to
Paragraph 4 above, Tenant shall continue to have parking rights in connection
with the Premises on the terms and conditions set forth in the Parking Agreement
attached as Exhibit E to the Lease, as heretofore amended; provided, that the
parking charges associated with sixty (60) unreserved parking permits located in
Houston Center Garage 1 shall be reduced by fifty percent (50%) of Landlord’s
then-quoted monthly contract rate for the first sixty (60) months of the First
Extension Period. Such reduction in parking charges is personal to Tenant, and
shall terminate upon assignment of the Lease or subletting of all or any part of
the Premises, except in the case of a Permitted Transfer.

8. Existing Signage Rights. Tenant’s existing rights to maintain Tenant’s sign
panel on the multi-tenant curbside monument sign located at the corner of
McKinney Street and Austin Street, as granted under Paragraph 7 of the Fifteenth
Amendment, shall continue from and after the date of full execution of this
Amendment so long as (a) Tenant occupies at least three (3) full floors in the
Building and (b) no event of default on the part of Tenant has occurred under
the Lease beyond any applicable notice and/or cure period.

9. Option to Extend. By extending the Term for the First Extension Period,
Tenant has exercised its option to extend the Term set forth in Rider No. 1
attached to the Lease. Therefore, Tenant’s option to extend set forth in Rider
No. 1 attached to the Lease is deleted in its entirety. Pursuant to the attached
Rider No. 1, which is incorporated into this Amendment for all purposes, Tenant
shall have an option to extend the Term upon the expiration of the First
Extension Period.

10. Preferential Right to Lease. Rider No. 4 attached to the Fifteenth Amendment
and any and all other preferential rights to lease heretofore granted to Tenant
are deleted in their entireties and shall be considered null and void. Pursuant
to the attached Rider No. 4, which is incorporated into this Amendment for all
purposes, Tenant shall have a preferential right to lease the Preferential Space
(as defined in the attached Rider No. 4).

11. Contraction Option re: Floor 15. In addition to the option to reduce space
on floor 15 as set forth in Paragraph 4 of this Amendment, pursuant to the
attached Rider No. 5, which is incorporated into this Amendment for all
purposes, Tenant shall have an additional option to reduce the Premises by the
Contraction Space in accordance with the terms and provisions specified therein.

12. Tenant’s Restoration Obligations upon Surrender. Notwithstanding anything to
the contrary contained in Article 29 of the Lease, Landlord acknowledges and
agrees that, as of the date of full execution of this Amendment, there are no
Special Installations within the Premises that would require removal by Tenant
upon the expiration or early termination of the Lease.

 

1301 MCKINNEY/KEY ENERGY SERVICES, INC.

21st Amendment

 

5



--------------------------------------------------------------------------------

13. Notice Addresses. Section 1.M of the Lease is amended as to Landlord’s
notice address(es) and Landlord’s Rent payment address as follows:

 

Landlord:

 

Crescent 1301 McKinney, L.P.

c/o JPMorgan Investment Management Inc.

Attn: Dianna A. Russo

270 Park Avenue, 7th Floor

New York, NY 10017

Phone #: (212) 648-2133

Fax #: (212) 648-2266

  

With a copy to:

 

Crescent 1301 McKinney, L.P.

Attn: Property Manager

1301 McKinney

Suite 3510

Houston, TX 77010

Rent (defined in Section 4.A) is payable to the order of Crescent 1301 McKinney,
L.P. as follows:

if by check:

Crescent 1301 McKinney, L.P.

P.O. Box 842323

Dallas, TX 75284-2323

if by wire transfer or ACH:

 

Bank Name:

   Bank of America

Account Name:

   JP MORGAN INVESTMENT MANAGEMENT INC.    AAF CRESCENT 1301 MCKINNEY LP

Account Number:

   385015845043

Wire Transfer ABA:

   026009593

ACH Transfer ABA:

   011900254

City/State:

   Charlotte, NC

Taxpayer ID:

   13-6038770

14. Prohibited Persons and Transactions. Tenant represents to Landlord: (a) that
neither Tenant nor any person or entity that directly owns a ten percent
(10%) or greater equity interest in it, nor any of its officers, directors or
managing members, is a person or entity with whom U.S. persons or entities are
restricted from doing business under regulations of the Office of Foreign Asset
Control (“OFAC”) of the Department of the Treasury (including those named on
OFAC’s Specially Designated and Blocked Persons List) or under Executive Order
13224 (the “Executive Order”) signed on September 24, 2001, and entitled
“Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism”, or other Laws, (b) that Tenant’s
activities do not violate the International Money Laundering Abatement and
Anti-Terrorist Financing Act of 2001, or the regulations or orders promulgated
thereunder, as they may be amended from time to time, or other anti-money
laundering Laws (the “Anti-Money Laundering Laws”), and (c) that throughout the
Term of the Lease Tenant shall comply with the Executive Order and with the
Anti-Money Laundering Laws.

 

1301 MCKINNEY/KEY ENERGY SERVICES, INC.

21st Amendment

 

6



--------------------------------------------------------------------------------

15. ERISA Matters. Tenant represents that (a) neither Tenant nor any entity
controlling or controlled by Tenant owns a five percent (5%) or more interest
(within the meaning of Prohibited Transaction Class Exemption 84-14) in JPMorgan
Chase Bank, N.A. (“JPMorgan”) or any of JPMorgan’s affiliates, and (b) neither
JPMorgan, nor any of its affiliates, owns a five percent (5%) or more interest
in Tenant or any entity controlling or controlled by Tenant.

16. Consent. This Amendment is subject to, and conditioned upon, any required
consent or approval being unconditionally granted by Landlord’s mortgagee(s). If
any such consent shall be denied, or granted subject to an unacceptable
condition, this Amendment shall be null and void and the Lease shall remain
unchanged and in full force and effect.

17. Broker. Tenant represents and warrants that it has not been represented by
any broker or agent in connection with the execution of this Amendment except
Partners Commercial Realty, L.P. d/b/a NAI Houston. Tenant shall indemnify and
hold harmless Landlord and its designated property management, construction and
marketing firms, and their respective partners, members, affiliates and
subsidiaries, and all of their respective officers, directors, shareholders,
employees, servants, partners, members, representatives, insurers and agents
from and against all claims (including costs of defense and investigation) of
any broker or agent or similar party other than the above-named broker claiming
by, through or under Tenant in connection with this Amendment.

18. Time of the Essence. Time is of the essence with respect to Tenant’s
execution and delivery to Landlord of this Amendment. If Tenant fails to execute
and deliver a signed copy of this Amendment to Landlord by 5:00 p.m. (in the
city in which the Premises is located) on March 15, 2014, this Amendment shall
be deemed null and void and shall have no force or effect, unless otherwise
agreed in writing by Landlord. Landlord’s acceptance, execution and return of
this Amendment shall constitute Landlord’s agreement to waive Tenant’s failure
to meet such deadline.

19. Miscellaneous. This Amendment shall become effective only upon full
execution and delivery of this Amendment by Landlord and Tenant. This Amendment
contains the parties’ entire agreement regarding the subject matter covered by
this Amendment, and supersedes all prior correspondence, negotiations, and
agreements, if any, whether oral or written, between the parties concerning such
subject matter. There are no contemporaneous oral agreements, and there are no
representations or warranties between the parties not contained in this
Amendment. Except as modified by this Amendment, the terms and provisions of the
Lease shall remain in full force and effect, and the Lease, as modified by this
Amendment, shall be binding upon and shall inure to the benefit of the parties
hereto, their successors and permitted assigns.

20. Ratification. Tenant hereby ratifies and confirms its obligations under the
Lease and represents and warrants to Landlord that it has no defenses thereto.
Additionally, Tenant further confirms and ratifies that, as of the date hereof,
(a) the Lease is and remains in good standing and full force and effect, and
(b) Tenant has no claims, counterclaims, set-offs or defenses against Landlord
arising out of the Lease or in any way relating thereto or arising out of any
other transaction between Landlord and Tenant.

[Signatures Appear on the Following Page]

 

1301 MCKINNEY/KEY ENERGY SERVICES, INC.

21st Amendment

 

7



--------------------------------------------------------------------------------

LANDLORD AND TENANT enter into this Amendment on April 3, 2014.

 

LANDLORD: CRESCENT 1301 MCKINNEY, L.P., a Delaware limited partnership By:  
Crescent 1301 GP, LLC,  

a Delaware limited liability company,

its General Partner

  By:  

/s/ Dianna A. Russo

    Dianna A. Russo     President TENANT:

KEY ENERGY SERVICES, INC.,

a Maryland corporation

By:  

/s/ Richard J. Alario

  Name:  

Richard J. Alario

  Title:  

Chairman, President & CEO

 

1301 MCKINNEY/KEY ENERGY SERVICES, INC.

21st Amendment

 

8



--------------------------------------------------------------------------------

EXHIBIT A

WORK LETTER

This Work Letter is attached as an Exhibit to that certain Twenty-First
Amendment to Office Lease (the “Amendment”) amending that certain Office Lease
dated effective as of January 20, 2005, as previously amended (the “Lease”)
between CRESCENT 1301 MCKINNEY, L.P., as Landlord, and KEY ENERGY SERVICES,
INC., as Tenant, for the Premises, the Rentable Square Footage of which is
96,769, located on floors 15, 16, 17 and 18 of the Building. Unless otherwise
specified, all capitalized terms used in this Work Letter shall have the same
meanings as in the Lease. In the event of any conflict between the Lease and
this Work Letter, the latter shall control. CBRE, Inc. (“Construction Manager”),
as Landlord’s agent and on Landlord’s behalf, has agreed to perform the
obligations set forth below.

1. Construction. Tenant agrees to construct leasehold improvements (the “Tenant
Work”) in a good and workmanlike manner in and upon the Premises, at Tenant’s
sole cost and expense, in accordance with the following provisions. Prior to
commencement of construction, Tenant shall submit to Construction Manager for
Construction Manager’s approval complete plans and specifications for the
construction of the Tenant Work (“Tenant’s Plans”). Within 10 Business Days
after receipt of Tenant’s Plans, Construction Manager shall review and either
approve or disapprove Tenant’s Plans. If Construction Manager disapproves
Tenant’s Plans, or any portion thereof, Construction Manager shall notify Tenant
thereof and of the revisions Construction Manager requires before Construction
Manager will approve Tenant’s Plans. Within 10 Business Days after Construction
Manager’s notice, Tenant shall submit to Construction Manager, for Construction
Manager’s review and approval, plans and specifications incorporating the
required revisions. The final plans and specifications approved by Construction
Manager are hereinafter referred to as the “Approved Construction Documents”.

(a) Tenant shall have the right to competitively bid the Tenant Work with a
minimum of three (3) general contractors of Tenant’s choosing, but subject to
Construction Manager’s prior approval of the same. Tenant shall be entitled to
select and/or approve the successful general contractor. Tenant’s general
contractor shall be experienced and licensed to construct the Tenant Work and
Tenant will require in the construction contract that the contractor (i) carry
insurance in such amounts and types of coverages as are reasonably required by
Landlord, and (ii) construct the Tenant Work in a good and workmanlike manner
and in compliance with all Laws. Unless otherwise agreed to in writing by
Construction Manager and Tenant, all work involved in the construction and
installation of the Tenant Work shall be carried out by Tenant’s contractor
under the sole direction of Tenant, in compliance with all Building rules and
regulations and in such a manner so as not to unreasonably interfere with or
disturb the operations, business, use and enjoyment of the Property by other
tenants in the Building or the structural calculations for imposed loads. Tenant
shall obtain from its contractors and provide to Construction Manager a list of
all subcontractors providing labor or materials in connection with any portion
of the Tenant Work prior to commencement of the Tenant Work, with all
subcontractors providing labor and materials exceeding $5,000 in total for the
Tenant Work to be from Construction Manager’s approved subcontractor list or
otherwise approved in advance in writing by Construction Manager.

 

1301 MCKINNEY/KEY ENERGY SERVICES, INC.

21st Amendment

A-i



--------------------------------------------------------------------------------

(b) Tenant will employ experienced, licensed architects, engineers and other
consultants, approved by Construction Manager, to construct the Tenant Work and
will require in the applicable contracts that such parties (1) carry insurance
in such amounts and types of coverages as are reasonably required by Landlord,
and (2) design and construct the Tenant Work in a good and workmanlike manner
and in compliance with all Laws. Tenant warrants that its contracts with any
contractors will provide that the design, construction and installation of the
Tenant Work must conform to the requirements of all applicable Laws, including
building, plumbing and electrical codes and the requirements of any authority
having jurisdiction over, or with respect to, such Tenant Work.

2. Costs. Subject to the terms and conditions of this Paragraph 2, Landlord will
provide Tenant with an allowance (the “Reimbursement Allowance”) to be applied
towards the cost of constructing the Tenant Work. The Reimbursement Allowance
shall be available to Tenant at as of the date the Amendment is fully executed
by both Landlord and Tenant.

(a) Reimbursement Allowance. Landlord’s obligation to reimburse Tenant for
Tenant’s construction of the Tenant Work shall be: (i) limited to actual costs
incurred by Tenant in its construction of the Tenant Work; (ii) limited to an
amount up to, but not exceeding, $20.00 multiplied by the Rentable Square
Footage of the Premises (and specifically excluding the Telecom Space and the
Reduction Space, if Tenant exercises its reduction option set forth in Paragraph
4 of the Amendment; provided, however, if Tenant does not exercise the option to
reduce set forth in Paragraph 4 of the Amendment, the Reduction Space will be
included in any calculation to determine the amount of the Reimbursement
Allowance); and (iii) conditioned upon Construction Manager’s receipt of written
notice (which notice shall be accompanied by invoices and documentation set
forth below) from Tenant that the Tenant Work has been completed and accepted by
Tenant. The cost of (A) all space planning, design, consulting or review
services and construction drawings, (B) extension of electrical wiring from
Landlord’s designated location(s) to the Premises, (C) purchasing and installing
all building equipment for the Premises (including any submeters and other above
building standard electrical equipment approved by Construction Manager),
(D) required metering, re-circuiting or re-wiring for metering, equipment
rental, consulting services, studies, construction services, cost of billing and
collections, (E) materials and labor in constructing the Tenant Work,
(F) furniture relocation, (G) construction management fees, (H) architectural
and engineering fees, (I) voice and data cabling, (J) security system and
equipment, (K) audio/visual equipment installed in the Premises, and (L) an
asbestos survey of the Premises if required by applicable Law, shall all be
included in the cost of the Tenant Work and may be paid out of the Reimbursement
Allowance, to the extent sufficient funds are available for such purpose. Tenant
acknowledges that an asbestos survey will probably be required by applicable Law
and that the time required for such asbestos surveys should be incorporated in
Tenant’s construction planning. Landlord agrees that Tenant shall be entitled to
request disbursement of the Reimbursement Allowance hereunder at any time after
the date of full execution of this Amendment and need not wait until the
commencement of the First Extension Period.

 

1301 MCKINNEY/KEY ENERGY SERVICES, INC.

21st Amendment

A-ii



--------------------------------------------------------------------------------

(b) Payment of Reimbursement Allowance. Landlord shall make progress payments to
Tenant of the Reimbursement Allowance in 3 installments. The first installment
in the amount of 1/3 of the Reimbursement Allowance (less 10% retainage) shall
be paid within 30 days after Construction Manager’s receipt of Tenant’s written
request, which request may be made after the first third of construction of the
Tenant Work has been completed. The second installment in the amount of 1/3 of
the Reimbursement Allowance (less 10% retainage) shall be paid within 30 days
after Construction Manager’s receipt of Tenant’s written request, which request
may be made after the second third of the construction of the Tenant Work has
been completed. The final installment in the amount of the balance of the
Reimbursement Allowance due Tenant shall be paid when the requirements in
Paragraph 2(b)(ii) below are fulfilled.

(i) Additional Conditions for Payment. Notwithstanding any provision contained
in this Work Letter to the contrary, Landlord shall not be obligated to make any
payment to Tenant if any one or more of the following conditions exist:
(A) Tenant is in default in the performance of any of its obligations under this
Work Letter or a default exists under the Lease beyond any applicable notice
and/or cure period, or (B) any part of such payment is attributable to work
which is defective or not performed substantially in accordance with the
Approved Construction Documents, as reasonably determined by Construction
Manager, provided, however, that such payment shall be made as to the part of
the requested payment attributable to work which is performed in accordance with
the Approved Construction Documents and is not defective.

(ii) Payment of Final Application for Payment. Landlord shall not be obligated
to make the final installment until the last to occur of (A) Construction
Manager’s receipt from Tenant or an architect’s certificate of substantial
completion certifying that the Tenant Work has been completed in accordance with
all applicable Law and the Approved Construction Documents, (B) Construction
Manager’s receipt of final invoices marked paid or other evidence reasonably
satisfactory to Construction Manager confirming the total.

(c) Other Improvement Projects. In the event Tenant does not use all of the
Reimbursement Allowance on the Tenant Work, Tenant may, subject to approvals as
otherwise contemplated by this Work Letter, continue to use the Reimbursement
Allowance on other improvement projects in the Premises until the Reimbursement
Allowance has been used in its entirety or until the time period for using the
Reimbursement Allowance, as set for in Paragraph 2(e) below, has expired, or
used by Tenant as otherwise allowed herein.

(d) Costs Above Building Standard Improvements. Tenant shall pay ad valorem
taxes and increased insurance on or attributable to any above building standard
improvements constructed within the Premises, provided such costs and taxes are
specifically outlined by the taxing authority and/or insurance carrier, which
cost shall be payable by Tenant to Landlord as additional Rent within 30 days
after receipt of an invoice therefor. Tenant’s failure to pay such cost shall
constitute an event of default under the Lease.

(e) Unused Allowance. Landlord and Tenant acknowledge and agree that Landlord
shall only be obligated to provide the Reimbursement Allowance to Tenant if
Tenant uses the Reimbursement Allowance for its intended purpose and all of
Tenant’s funding requests must be received in writing by Landlord within 18 full
calendar months after the commencement of the First Extension Period. In the
event Tenant fails to use all or any portion of the Reimbursement Allowance
within the allotted time period, then upon the expiration of the 18th full
calendar month after the commencement of the First Extension Period (and
provided that Tenant is not then in default under the Lease beyond any
applicable notice and/or cure period), the unused portion of the Reimbursement
Allowance (up to $10.50 per square foot of Rentable Square Footage of the
Premises (the “Rent Credit Amount”)) shall be automatically applied against Base
Rent next coming due. Alternatively, Tenant may elect to apply the Rent Credit
Amount prior to the expiration of the 18th full calendar month after the
commencement of the First Extension Period (provided that Tenant is not then in
default under the Lease beyond any applicable notice and/or cure period), by
giving thirty (30) days’ advance written notice to Landlord of its election (the
“Credit Election Notice”), to apply the Rent Credit Amount towards a credit
against Base Rent, to be applied against the Base Rent next coming due following
the Credit Election Notice.

 

1301 MCKINNEY/KEY ENERGY SERVICES, INC.

21st Amendment

A-iii



--------------------------------------------------------------------------------

3. Electrical Design Capacity. The following parameters constitute building
standard electrical design capacity: (a) the total connected electrical load of
all electrical equipment serving the Premises shall not exceed an average of 4.0
watts multiplied by the Rentable Square Footage of the Premises delivered
through the electrical riser to the electrical room on the floor where the
Premises are located; (b) the connected electrical load for lighting shall not
exceed an average of 2.0 watts multiplied by the Rentable Square Footage of the
Premises; (c) emergency power shall be limited to egress lighting only and at
Landlord’s option shall be provided by Tenant’s battery backup fixtures or
Landlord’s emergency power system; and (d) no electrical equipment shall exceed
the safe and lawful capacity of the existing electrical circuit(s) and
facilities serving the Premises. Any requirements, services or equipment in
excess or contravention of the foregoing parameters (or any combination thereof)
shall constitute above building standard electrical services subject to
Landlord’s approval and Tenant’s compliance with the other applicable provisions
of the Lease. However, the cost of purchasing and installing any above building
standard electrical equipment approved by Landlord (including submeters) shall
be paid at Tenant’s expense.

4. ADA Compliance. Landlord shall, as an Operating Expense, be responsible for
ADA compliance for the core areas of the Building (including elevators, Common
Areas and service areas), the Property’s parking facilities and all points of
access into the Property. Tenant shall, at its expense, be responsible for ADA
compliance in the Premises, including restrooms on any floor now or hereafter
leased or occupied in its entirety by Tenant, its Affiliates or transferees.
Neither Landlord nor Construction Manager shall be responsible for determining
whether Tenant is a public accommodation under ADA or whether the Approved
Construction Documents comply with ADA requirements. Such determinations, if
desired by Tenant, shall be the sole responsibility of Tenant. Construction
Manager’s approval of the Approved Construction Documents shall not be deemed a
statement of compliance with applicable Laws, nor of the accuracy, adequacy,
appropriateness, functionality or quality of the improvements to be made
according to the Approved Construction Documents.

5. Oversight and Coordination. Construction of the Tenant Work shall be subject
to oversight and coordination by Construction Manager, but such oversight and
coordination shall not subject Construction Manager or Landlord to any liability
to Tenant, Tenant’s contractors or any other person. Construction Manager has
the right to inspect construction of the Tenant Work from time to time. Tenant
shall coordinate all construction activity and neither Landlord nor Construction
Manager shall charge Tenant any construction supervisory fees.

 

1301 MCKINNEY/KEY ENERGY SERVICES, INC.

21st Amendment

A-iv



--------------------------------------------------------------------------------

6. Assumption of Risk and Waiver. Tenant hereby assumes any and all risks
involved with respect to the Tenant Work and hereby releases and discharges
Construction Manager and all Landlord Parties from any and all liability or
loss, damage or injury suffered or incurred by Tenant or third parties in any
way arising out of or in connection with the Tenant Work.

 

CONSTRUCTION MANAGER:

CBRE, INC.,

a Delaware corporation By:  

/s/ Kristi Hotze

  Kristi Hotze   Managing Director TENANT: KEY ENERGY SERVICES INC., a Maryland
corporation By:  

/s/ Richard J. Alario

Name:   Richard J. Alario Title:   Chairman, President & CEO

 

AGREED, ACKNOWLEDGED AND ACCEPTED by Landlord as of the 3 day of April, 2014:
LANDLORD: CRESCENT 1301 MCKINNEY, L.P., a Delaware limited partnership By:  
Crescent 1301 GP, LLC,   a Delaware limited liability company,   its General
Partner   By:  

/s/ Dianna A. Russo

    Dianna A. Russo     President

 

1301 MCKINNEY/KEY ENERGY SERVICES, INC.

21st Amendment

A-v



--------------------------------------------------------------------------------

RIDER NO. 1

OPTION TO EXTEND

A. Renewal Period. Tenant may, at its option, extend the Term for one renewal
period of five (5) years (the “Renewal Period”) by written notice to Landlord
(the “Renewal Notice”) given no earlier than 18 nor later than 12 months prior
to the expiration of the First Extension Period, provided that at the time of
such notice and at the commencement of the Renewal Period, (i) Tenant remains in
occupancy of at least 50% of the Premises, and (ii) no uncured event of default
exists under the Lease beyond any applicable notice and/or cure period. The Base
Rent payable during the Renewal Period shall be the Market Rental Rate (defined
below) for the Premises. Except as provided in this Rider No. 1, all terms and
conditions of the Lease shall continue to apply during the Renewal Period except
that Tenant shall have no further Option to Extend the Term of the Lease.

B. Acceptance. Within 30 days of the Renewal Notice, Landlord shall notify
Tenant of the Base Rent for such Renewal Period (the “Rental Notice”). If Tenant
is not willing to accept the terms set forth in the Rental Notice, then the
parties will negotiate in good faith and attempt to reach an agreement within 30
days after the date of the Rental Notice (the “Negotiation Deadline”). At any
time prior to the Negotiation Deadline, Tenant may accept the terms set forth in
the Rental Notice (or as negotiated) by written notice (the “Acceptance
Notice”), or reject the terms set forth in the Renewal Notice (and as
negotiated) by written notice (the “Rejection Notice”), received by Landlord
prior to the Negotiation Deadline. If Tenant timely delivers its Acceptance
Notice, Tenant shall, within 15 days after receipt of a mutually agreed upon
lease amendment containing the terms set forth in the Rental Notice, execute
such lease amendment confirming the Base Rent and other terms applicable during
the Renewal Period. If Tenant (i) timely delivers its Rejection Notice or
(ii) fails timely to execute and return the required lease amendment, then this
Option to Extend shall automatically expire and be of no further force or
effect. In addition, this Option to Extend shall terminate upon assignment of
this Lease or subletting of more than 50% of the Premises, except in the case of
a Permitted Transfer. If Landlord and Tenant cannot agree to the Base Rent for
the Renewal Period on or before the Negotiation Deadline, then Tenant shall have
an additional 7 days from the Negotiation Deadline within which Tenant shall
have the option to either (1) elect to have such dispute resolved by arbitration
pursuant to this Rider No. 1 by giving the Landlord written notice (“Arbitration
Notice”) of its election within such 7-day period or (2) withdraw its exercise
of the Option to Extend by giving the Landlord written notice of its election to
so withdraw within such 7-day period, in which event the Lease shall expire on
the Expiration Date. If within such 7-day period Tenant does not exercise its
option to have such dispute resolved by arbitration, then Tenant shall be deemed
to have rejected the final written proposal for the Market Rental Rate given by
Landlord during the Negotiation Period and additionally to have withdrawn its
exercise of this Option to Extend, and the Lease shall expire on the Expiration
Date without renewal or extension.

C. Arbitration. If Tenant timely gives the Landlord an Arbitration Notice, then
the Market Rental Rate for the applicable Renewal Period shall be settled by
arbitration in accordance with the following provisions, and any determination
as a result thereof shall be binding upon the parties:

 

1301 MCKINNEY/KEY ENERGY SERVICES, INC.

21st Amendment

Rider No. 1-i



--------------------------------------------------------------------------------

(i) Landlord and Tenant shall use reasonable efforts to agree, within 10
business days following receipt of an Arbitration Notice, upon the appointment
of one arbitrator to resolve the matter. If an agreement on a single arbitrator
cannot be reached within such 10 business-day period, Landlord and Tenant shall
each appoint their respective arbitrator within 10 business days following the
lapse of the 10 business-day period and shall specify the name and address of
their respective arbitrator to the other party prior to the expiration of such
10 business-day period; provided, that if one party fails to specify the name
and address of its selected arbitrator within such 10 business-day period the
other party shall give such failing party written notice, and if within 10
business days after such written notice the failing party still has not
specified an arbitrator, the arbitrator selected by the other party shall act as
the single arbitrator as if both parties had agreed to the appointment of such
arbitrator as provided above. The selected arbitrators shall then appoint a
third arbitrator within 10 business days following their appointment. If the two
arbitrators are unable to agree upon a third arbitrator within such 10
business-day period, the third arbitrator shall be appointed as soon as
reasonably possible thereafter by a court of competent jurisdiction residing in
Harris County, Texas, subject to the qualification requirements set forth below.
In the event of the failure, refusal or inability of any arbitrator to act, a
new arbitrator shall be appointed in his stead, which appointment shall be made
in the same manner as set forth above for the appointment of such resigning
arbitrator. Immediately following the selection of the final arbitrator, the
arbitrator(s) shall meet and, within 15 days following the complete selection of
the arbitrator(s), endeavor to resolve the matter.

(ii) Within 15 business days following the selection of all arbitrators, each
party shall submit to the arbitrators such party’s proposed Market Rental Rate,
together with reasonable evidence supporting such proposed rate. The
arbitrator(s) shall select either the proposed Market Rental Rate submitted by
Landlord or the proposed Market Rental Rate submitted by Tenant, whichever
proposal the arbitrator(s) deem to be the most nearly correct according to the
definitions, terms and requirements set forth in the Lease, without compromise.
The power of the arbitrators shall be exercised by the concurrence of at least
two arbitrators, except that if only one arbitrator is required, the decision of
such arbitrator shall govern. The arbitrator(s) shall have the authority to
request additional facts or evidence from each of the parties and, if such
arbitrators so require, a hearing to present the same. In the event of such a
hearing, rules of evidence applicable to state court judicial proceedings in
Houston, Texas civil district courts shall govern; however, evidence will be
admitted or excluded in the sole discretion of the arbitrator(s). The
arbitrator(s) shall resolve the controversy and shall execute and acknowledge
their decision, together with a brief statement describing the rationale for
such decision, in writing and deliver a copy thereof to each of the parties
personally or by registered or certified mail, return receipt requested. If the
arbitrators fail to reach an agreement during such 15-day period (as extended
pursuant to the next sentence), they shall be discharged, and new arbitration
proceedings shall commence, which appointments shall be made in the same manner
as set forth above. By agreement in writing, Landlord and Tenant may extend the
time to reach agreement either before or after the expiration thereof up to a
maximum of 30 additional days.

 

1301 MCKINNEY/KEY ENERGY SERVICES, INC.

21st Amendment

Rider No. 1-ii



--------------------------------------------------------------------------------

(iii) Each party shall bear their own costs and the costs of the arbitrator it
appoints. The cost of the third arbitrator (or the single arbitrator if only one
arbitrator is required) shall be split equally.

(iv) Each arbitrator shall (1) be a real estate broker licensed under the laws
of the State of Texas, (2) have been actively and continuously engaged in
leasing office space in multi-story office buildings in Houston, Texas for not
less than the previous 10 years, and (3) during the previous 10 years been
involved in transactions which in the aggregate total more than 2,000,000 square
feet of rentable area of office space in Houston, Texas. The arbitrator(s)
selected by Landlord and Tenant may not be the real estate brokers or agents
that represented Landlord and Tenant in negotiations regarding the Market Rental
Rate prior to the submission of the proposed Market Rental Rate to arbitration.

(v) The decision of the arbitrator(s) shall be final and non-appealable, shall
be binding on both Landlord and Tenant, and may be enforced in any court of
competent jurisdiction.

D. Market Rental Rate. The “Market Rental Rate” is the rate (or rates) a willing
tenant would pay and a willing landlord would accept for a comparable
transaction (e.g., renewal, expansion, relocation, etc., as applicable, in
comparable space and in a comparable building) as of the commencement date of
the applicable term, neither being under any compulsion to lease and both having
reasonable knowledge of the relevant facts, considering the highest and most
profitable use if offered for lease in the open market with a reasonable period
of time in which to consummate a transaction. In calculating the Market Rental
Rate, all relevant factors will be taken into account, including the location
and quality of the Building, lease term, amenities of the Property, condition of
the space and any concessions and allowances commonly being offered by Landlord
for comparable transactions in the Property. The parties agree that the best
evidence of the Market Rental Rate will be the effective rate then charged for
comparable transactions in the Property.

 

1301 MCKINNEY/KEY ENERGY SERVICES, INC.

21st Amendment

Rider No. 1-iii



--------------------------------------------------------------------------------

RIDER NO. 4

PREFERENTIAL RIGHT TO LEASE

A. Preferential Right To Lease. So long as 24 months remain in the First
Extension Period, Tenant shall have a continuing and recurring Preferential
Right to Lease any space on the 15th floor of the Building, as shown on Schedule
1 to this Rider No. 4 (the “Preferential Space”), at such time as such space
becomes Available (as defined below) for direct lease to a new tenant (whether
or not a bona fide offer has been made); provided no uncured event of default
exists under the Lease (and no condition exists which, with the passage of time
and/or giving of notice, would be an event of default) and Tenant remains in
occupancy of the entirety of the Premises located on floors 16, 17 and 18. The
Preferential Space shall be deemed “Available” at such time as Landlord decides
to offer the Preferential Space for lease and such space is no longer any of the
following: (i) leased or occupied; (ii) assigned or subleased by the
then-current tenant of the space; (iii) re-leased by the then-current tenant of
the space by renewal, extension or renegotiation (whether agreed to prior to or
after the Effective Date); or (iv) subject to any expansion option, right of
first refusal, preferential right or similar obligation existing under any other
tenant leases for the Property as of the date of full execution of this
Amendment, as specified in a separate written notice delivered by Landlord to
Tenant contemporaneously with the full execution of this Amendment. This
Preferential Right to Lease shall terminate upon any Transfer as defined in the
Lease, except in the case of a Permitted Transfer. The Preferential Space shall
be reduced to the extent Tenant leases any portion thereof, whether or not
pursuant to a formal option provision in this Lease.

B. Acceptance. Prior to leasing the Preferential Space to a new tenant, Landlord
shall first offer such space in writing to Tenant specifying the amount and
location of such space, the anticipated date of tender of possession, the rental
rate based on the Market Rental Rate (as defined in Rider No. 1) as of the
anticipated Preferential Space Commencement Date (as defined below), including
any projected rate increases over the applicable term, and other applicable
terms (the “Preferential Rental Notice”). Tenant shall have 10 Business Days
within which to accept or reject such offer. If Tenant accepts Landlord’s offer,
Tenant shall, within 15 days after Landlord’s written request, execute and
return a lease amendment adding the Preferential Space to the Premises for all
purposes under this Lease (including any extensions or renewals) and confirming
the Base Rent and other applicable terms specified in the Preferential Rental
Notice. Such lease amendment may, if applicable, contain a construction
agreement using Landlord’s then-current form setting forth the schedule and
other terms and obligations of the parties regarding the construction of any
leasehold improvements in the Preferential Space. If Tenant rejects such offer
or fails timely to (i) accept such offer or (ii) execute and return the required
lease amendment, then this Preferential Right to Lease with respect to the
rejected or not timely accepted offer shall lapse and be of no further force and
effect and Landlord may thereafter lease all or part of the Preferential Space
rejected or not timely accepted to any party without further notice or
obligation to Tenant. However, this Rider No. 4 shall remain in effect and
should any part of the Preferential Space subsequently become Available,
Landlord shall not lease such Preferential Space to any party without again
complying with the provisions of this Rider No. 4.

 

1301 MCKINNEY/KEY ENERGY SERVICES, INC.

21st Amendment

Rider No. 4-i



--------------------------------------------------------------------------------

C. Tender of Possession. The Preferential Space shall be leased for the period
commencing upon the 90th day following the date of Landlord’s tender of
possession of the Preferential Space in accordance with Landlord’s offer and
this Rider (the “Preferential Space Commencement Date”) and continuing through
the expiration or earlier termination of the Term, as it may be extended or
renewed. Landlord shall not be liable for any delay or failure to tender
possession of the Preferential Space by the anticipated tender date for any
reason, including by reason of any holdover tenant or occupant, nor shall such
failure invalidate this Lease or extend the Term.

D. Condition of Premises. The Preferential Space shall be tendered in an “as-is”
condition. However, all leasehold improvements shall be constructed in the
Preferential Space in accordance with the construction agreement (if any)
attached to the applicable lease amendment.

 

1301 MCKINNEY/KEY ENERGY SERVICES, INC.

21st Amendment

Rider No. 4-ii



--------------------------------------------------------------------------------

SCHEDULE 1 TO

RIDER NO. 4

PREFERENTIAL SPACE

 

LOGO [g730721g90c68.jpg]

 

1301 MCKINNEY/KEY ENERGY SERVICES, INC.

21st Amendment

Rider No. 4-iii



--------------------------------------------------------------------------------

RIDER NO. 5

CONTRACTION OPTION

In addition to the reduction option set forth in Paragraph 4 of the Twenty-First
Amendment to Office Lease to which this Rider No. 5 is attached (the
“Amendment”), Tenant shall have the option (the “Contraction Option”) to
surrender all or part of that portion of the Premises located on floor 15 of the
Building (each, a “Contraction Space”), up to three successive instances on, at
Tenant’s option, either the last day of the 36th, 48th and/or 60th calendar
month following the commencement of the First Extension Period (each, a
“Contraction Date”), provided that (a) Tenant gives written notice (each, a
“Contraction Notice”) thereof to Landlord not less than eight (8) months prior
to the applicable Contraction Date, (b) Tenant is not in default under the Lease
beyond any applicable notice or cure period at the time of the giving of the
applicable Contraction Notice or on the applicable Contraction Date, and (c) the
portion of the floor 15 space not then being surrendered by Tenant is in a
configuration that is, in the reasonable judgment of Landlord, leasable to third
parties. Additionally, Tenant’s right to contract hereunder is conditioned upon
the payment in full by Tenant, on or before the applicable Contraction Date, of
a cash amount equal to the sum of the following: (i) all Rent due by Tenant
under the Lease respecting the applicable Contraction Space through and
including the applicable Contraction Date, and (ii) the unamortized costs
incurred by Landlord under the terms of the Amendment and applicable to the
applicable Contraction Space, including, but not limited to, the Reimbursement
Allowance, any other tenant improvement allowances, all Rent abatement, and all
leasing commissions paid or incurred by Landlord, all amortized at ten percent
(10%) per annum (collectively, the “Contraction Payment”). Tenant shall continue
to comply with all the terms and provisions of the Lease and shall remain liable
for all of Tenant’s obligations which accrue under the Lease with respect to the
applicable Contraction Space up to and including the applicable Contraction
Date. This contraction right is personal to Tenant, and thus this Contraction
Option shall terminate upon assignment of the Lease or subletting of more than
50% of the Premises, except in the case of a Permitted Transfer. Further, after
Landlord’s receipt of the applicable Contraction Payment, and so long as Tenant
has surrendered the applicable Contraction Space in the condition required under
the Lease, neither party shall have any rights, liabilities or obligations under
the Lease with respect to the applicable Contraction Space for the period
accruing after the applicable Contraction Date, except those which, by the
provisions of the Lease, expressly survive the termination of the Lease. Tenant
agrees that time is of the essence with respect to this Rider No. 5.

 

1301 MCKINNEY/KEY ENERGY SERVICES, INC.

21st Amendment

Rider No. 5-i